 
Exhibit 10.6
 
FIRST AMENDMENT
TO THE
FEDERAL HOME LOAN MORTGAGE CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
(As Amended and Restated January 1, 2008)
 
FIRST AMENDMENT TO THE FEDERAL HOME LOAN MORTGAGE CORPORATION EXECUTIVE DEFERRED
COMPENSATION PLAN (as amended and restated January 1, 2008) (the “Plan”) by the
FEDERAL HOME LOAN MORTGAGE CORPORATION (the “Corporation”), a corporation
organized and existing under the laws of the United States of America.
 
W I T N E S S E T H:
 
WHEREAS, the Plan was restated effective January 1, 2008, and
 
WHEREAS, the Corporation desires to amend the Plan to reflect regulations and
other guidance issued pursuant to Section 409A of the Internal Revenue Code of
1986, as amended, and
 
WHEREAS, the appropriate officer of the Corporation has been duly authorized to
execute this amendment.
 
NOW THEREFORE the Plan is amended effective October 15, 2008 (unless otherwise
noted), as follows:
 
1. Plan Section 1.2 is amended to read as follows:
 
1.2.  Effective Date. Unless otherwise indicated herein, this Plan as amended
and restated shall be effective as of January 1, 2008 (“Effective Date”).
 
2. Plan Sections 2.18 and 2.24 are amended to delete the definitions contained
therein, and the remaining Sections in Article II are renumbered accordingly.
 
3. Plan Section 3.3 is amended to read as follows:
 
3.3.  Revocation. Once made, neither a Bonus Deferral Election nor a Salary
Deferral Election may be revoked, except as provided in Section 5.3; provided,
however, that a Participant may also revoke an election as provided in
Section 5.2(c).
 
4. Plan Section 5.2(c)(1) is amended to read as follows, effective November 1,
2008:
 
(1) Delayed Payment of Deferrals to Key Employees. In the case of any
distribution triggered by a Termination of Employment of a Participant who, at
the date of such Termination of Employment for a reason other than death, is a
Key





--------------------------------------------------------------------------------



 



Employee, if any distribution (including an initial or subsequent installment)
would be payable under this Section 5 at a date that is less than six months
after the date of such Termination of Employment and if payment at such date
would not comply with Code section 409A, such distribution shall instead be paid
at the date six months after the Termination of Employment (without affecting
the timing of any subsequent installment that is not within the six-month period
following Termination of Employment). Any calculation of the amount of the
interest due on the distribution (or installment) shall be calculated as of the
day immediately preceding the date of such delayed distribution. Except as
otherwise permitted under Code section 409A and guidance thereunder, a
distribution subject to this Section 5.2(c)(1) cannot be paid out during the six
month period upon the occurrence of any other event except in the event of death
of the Participant.
 
5. Plan Section 5.2(c)(2) is amended to read as follows:
 
(2) Certain Revocations Permitted By October 31, 2008.
 
(i) Permitted Revocations. (A) Subject to Section 5.2(c)(2)(iv) below,
Participants who are actively employed may revoke their designations made under
Section 5.1(b)(1) in 2008 or earlier for all Deferred Compensation credited to
their Account through December 31, 2008 (“Primary Designation”), including
earnings thereon (“December 2008 Account Balance”), (B) Subject to
Section 5.2(c)(2)(iv) below as applicable to their December 31, 2008 Account
Balance, Participants who have experienced a Termination of Employment prior to
October 31, 2008 may revoke their designation made under Section 5.1(b)(2)
(“Secondary Designation”) (together with the revocation opportunity under
(A) hereof called the “Revocation Opportunity”), and (C) Participants actively
employed with title of Vice President on October 15, 2008 may separately revoke
their election made under Section 5.1(b) pertaining to the Bonus Deferral
Election for the 2008 Bonus (payable in 2009) (“2008 Bonus Revocation”). If a
Participant does not validly revoke such prior designations or elections, the
prior designations or elections shall remain in effect except as provided in
Section 5.2(c)(2)(v) below.
 
(ii) Manner of Revocation. All revocations shall be consistent with the terms of
this Section 5.2(c)(2) and shall be made in such form and manner, and at such
time, as the Administrator may designate.
 
(iii) Applicable Timeframe. Neither the Revocation Opportunity nor the 2008
Bonus Revocation shall be made available for election after October 31, 2008.
 
(iv) Revocation Opportunity. The Revocation Opportunity shall be structured to
comply with IRS Notice 2007-86 and subsequent applicable guidance, and the
additional applicable Code section 409A guidance made reference to therein.


2



--------------------------------------------------------------------------------



 



(A) Revocation of Primary Designation By Active Participant. A Participant
eligible under Section 5.2(c)(2)(i)(A) who elects to revoke his or her Primary
Designation shall elect, at the time of such revocation, one of the following
new deferral and payment schedules applicable to the December 2008 Account
Balance:
 
(1) three installments, payable as follows: thirty percent of the December 2008
Account Balance (plus interest thereon) paid on March 15, 2009; thirty percent
of the December 2008 Account Balance (plus interest thereon) paid on
December 15, 2009; the remainder of the December 2008 Account Balance (and
interest thereon) paid on May 15, 2010; or
 
(2) a single lump sum, or reasonably equal annual installments over five, ten or
fifteen years, of the December 31, 2008 Account Balance (plus interest thereon)
in accordance with Section 5.2(a) or Section 5.2(b)(1) as applicable based on
the year designated by the Participant but such year designated shall in no
event be earlier than the fifth anniversary of the new election.
 
(B) Revocation of the Secondary Designation by Terminated Participant. A
Participant eligible under Section 5.2(c)(2)(i)(B) who revokes the Secondary
Election will have his or her December 2008 Account Balance (plus interest
thereon) paid pursuant to Section 5.2(c)(2)(iv)(A)(1).
 
(C) Lump Sum Distributions. If a Participant elects a lump sum payment under
Section 5.2(c)(2)(iv)(A)(2), the cash balance in the Participant’s Account
attributable to such election shall be payable in a lump sum as of the date
elected by the Participant; provided that such date shall not be prior to
October 31, 2013.
 
(D) Installment Distributions under 5.2(c)(2)(iv)(A)(2). If a Participant elects
a series of installments under Section 5.2(c)(2)(iv)(A)(2), installments shall
be calculated in the same manner as installment payments under Section 5.2(b).
 
(v) Certain Pre-2005 Primary Designations. A Primary Designation made prior to
2005 that delayed selection of the form of distribution until the


3



--------------------------------------------------------------------------------



 



Participant’s retirement is inconsistent with Code section 409A and must be
updated. A Participant with such a designation for any year must make a new
Primary Designation by October 31, 2008 for his or her entire Account. The
methods of payment available are those described in Section 5.2(c)(2)(iv)(A). A
Participant with a Primary Designation subject to this subsection (v) who fails
to timely select a new Primary Designation for his or her entire Account will be
deemed to have elected the designation and payout schedule described in
Section 5.2(c)(2)(iv)(A)(1) for his or her entire Account.
 
(vi) 2008 Bonus Revocation. Upon a Participant’s election of a 2008 Bonus
Revocation, the Participant’s 2008 Deferred Bonus will be paid in 2009 in
accordance with the Corporation’s corporate-wide annual bonus program.
 
(vii) Death. In the event a Participant dies prior to receiving all payments
under Section 5.2(c)(2), payment shall be made to the Beneficiary in accordance
with Section 5.2(b)(3).
 
6. Plan Section 5.2(c)(3) is amended to read as follows:
 
(3) General Rules for Compliance with 409A. It is intended that the terms of
this Plan and deferrals hereunder meet applicable requirements of Code
section 409A so that a Participant is not taxed under Code section 409A with
respect to Deferred Compensation under this Plan and is not taxed otherwise with
respect to Deferred Compensation under this Plan until such time as benefits are
distributed to the Participant in accordance with the Plan’s terms. For this
purpose, the Plan will be administered in compliance with Code section 409A and
any applicable Treasury or IRS guidance.
 
7. Plan Section 5.5 is renumbered as Section 5.4.
 
8. Plan Section 7.2(b) is amended to read as follows:
 
(b) termination of the Plan will not accelerate the time of distributions nor
cease the accrual of Interest prior to the applicable event under Section 5.1
hereof, unless the Corporation, by action of its Board, shall elect to
accelerate all distributions at the time it elects to terminate this Plan,
except accelerated distributions are authorized but only to the extent permitted
under the Treasury Regulation § 1.409A-3(j)(4)(ix) and any successor or other
applicable regulation or guidance.


4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Corporation has caused this FIRST AMENDMENT TO THE
FEDERAL HOME LOAN MORTGAGE CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN (as
amended and restated January 1, 2008) to be executed by its duly authorized
officer, this 6th day of November, 2008.
 
FEDERAL HOME LOAN
MORTGAGE CORPORATION
 

  By:    
/s/  Paul G. George


   Paul G. George, Executive
   Vice President — Human
   Resources & Corporate
   Services
 
ATTEST:
 
   
/s/  Mollie D. Roy

Mollie D. Roy
Assistant Secretary


5